Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This communication is in response to application No.  11/781830. Claims 2-3  and 13 were previously cancelled. Applicant’s election without traverse of  claims 7-12 in the reply filed on 6/3/2022 is acknowledged.

Claim Objections

Claims 1 and 4-6 are objected to because of the following informalities:   concerning to the claims, applicant indicated in the response to the restriction requirement that the elected claims are 7-12 but did not cancel  or withdraw from examination claims 1 and 4-6. For clarity of claim recitation correct status is important in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 9, it recites “…provide the query including an image…”, it is not clear what server is accessing “an advertisement agent service server”. Is it accessing the “advertisement medium website server” or the “advertisement service server” or both. Clarification is required. Further, the claim recites a “website server” is it the same “advertisement medium website server” or a different server. Clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 7-12 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “…a step B of specifying a search target image when a query about an image displayed on …. is received and generating label information and category information describing a feature of the specified search target image; a step C of searching for a candidate image having a similarity with the search target image in a preset range …., perform filtering using at least one or more of the category information and the label information of the search target image, and determining an advertisement item; “
The “specifying, generating,  searching, filtering and determining” limitations, 
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing an image-based customized advertisement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “a step A of generating at least one or more of label information describing a feature of a product and category information of the product based on at least one of a product image included in advertisement target product information and the advertisement target product information, and …; a step D of providing information about the advertisement item to the user device”.
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“service server”, from the instant disclosure, (Fig. 1 element 10).
“generating a database by indexing at least one or more of the label information and category information onto the product image”, from the instant disclosure, claims 7 and 10.
“user device”, from the instant disclosure, (Fig. 1 element 30).
All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“service server”, “generating a database by indexing at least one or more of the label information and category information onto the product image”, “user device”, 
amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“service server”, “generating a database by indexing at least one or more of the label information and category information onto the product image”, “user device”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a step A of generating at least one or more of label information describing a feature of a product and category information of the product based on at least one of a product image included in advertisement target product information and the advertisement target product information, and … a step D of providing information about the advertisement item to the user device”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“service server”, “generating a database by indexing at least one or more of the label information and category information onto the product image”, “user device”,
were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the
“service server”, “generating a database by indexing at least one or more of the label information and category information onto the product image”, “user device”,
limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 7: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“advertisement medium website server”, from the instant disclosure,  (Fig. 1 element 20).
“advertisement service server”, from the instant disclosure,  (Fig. 1 element 10).
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 8-9 and 11-12, the claims recite elements such as “searching for, … a candidate image having a preset similarity with the search target image among images having category information including higher category information of the search target image; and filtering out the candidate image when the category information of the candidate image does not include subcategory information of the search target image; searching for, … a candidate image having a preset similarity with the search target image among images having category information matching category information of the search target image; and identifying a similarity between label information of the candidate image and label information of the search target image and filtering out a candidate image of which a similarity is lower than a predetermined range”. Etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 10 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub. No.  20150178786 (Claessens). 

As to claim 10, Claessens teaches a method of providing an image-based customized advertisement to a service server (Fig. 1 and abstract)  comprising: 
a) a step  of generating at least one or more of label information describing a feature of a product and category information of the product based on at least one of a product image included in advertisement target product information and the advertisement target product information, 
(“[0073] The publisher may also submit a request for one or more ads to the IBAS 105, for inclusion in content container 122, e.g., a web page. The ad request may include the content in the content container 122, e.g., images, text, and/or video, and associated information, such as metadata or text data. The ad request may also include the search query (as entered or parsed), information based on the query, and/or information associated with, or based on, the search results. This information may include the content itself, a category corresponding to the content or the content request (e.g., interior decoration, fashion, lifestyle, etc.), geo-location information, and all sorts of other information, all combined in content items 132, submitted as a request to IBAS 105”, paragraph 73, Fi1 and associated disclosure and abstract); and

generating a database by indexing at least one or more of the label information and category information onto the product image
(a category corresponding to the content or the content request (e.g., interior decoration, fashion, lifestyle, etc.), geo-location information,
“…[0090] FIG. 3 is showing a schematic diagram of the image procurement & pre-process system 210, under some implementations of the invention.
[0091] In several embodiments, system 210 may operate on query image content items 301, provided by a publisher (e.g., publisher 104). The query image content items 301 may, for example, include graphic elements and records or web content that package graphic elements along with text and/or metadata. Specific examples of content items 301 for use with embodiments described herein include images, together with titles, tags, descriptions, metadata and other information, relating to those images or to those image files, displayed on web pages (e.g., e-commerce sites, blogs, news sites, image sharing sites, search sites, etc.), contained in mobile applications, or uploaded by users (e.g., user 101). Other content items may include images and other content, uploaded by persons, other than users, or content otherwise provided to the system 210. Yet other content items may include video or other multimedia content.
[0092] In performing various analysis operations on the query image content items 301, system 210 may determine and/or use information that is descriptive or identifiable to the procured image itself or to objects shown in the image. Accordingly, system 210 may analyze, select and procure query image content items 301 to enable the IBAS 105 to a) recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof; b) recognize or otherwise determine information about an object or multiple objects contained in the image, through an analysis of text data 302, metadata 303, image data 304, or any combination thereof, …”, paragraphs 90-92.
“… receive product image content items (e.g., product image content items 321), such as product databases with product images and related data records, pertaining to e-commerce objects or merchandise, from an advertiser content repository (e.g., product data repository 111) of advertisers (e.g., advertiser 103), such as online merchants….”, paragraph 97);
b) a step B of specifying a search target image when a query about an image displayed on a user device is received and generating label information and category information describing a feature of the specified search target image
(“[0019] A query image, to be enriched with a …ad, is procured, analyzed, and indexed, based upon the image data and the text data of that image. Image similarity search is performed on the stored images, and available data is transferred to the query image, using some elegant matching algorithms. In some embodiments, the systems and methods for detecting and analyzing images may utilize modules for object recognition based upon semantic data, textual data, metadata and/or image data …”, paragraph 19.
“[0020] Embodiments described herein include systems and methods for matching the detected textual data and visual data, such as the detected concepts, objects and object classes, from query images to pre-defined databases with objects, including objects that are items of commerce or merchandise. Such objects may be product images and related data (e.g., text data and image data), as provided by third parties, such as advertisers and/or merchants, or any other type of images, owned or externally procured.”, paragraph 20 and Fig. 3 and associated disclosure);

c) a step C of searching for a candidate image having a similarity with the search target image in a preset range in the database, perform filtering using at least one or more of the category information and the label information of the search target image, and determining an advertisement item 
(“[0037] FIGS. 1-3 depicts example user interfaces in image-based ad targeting systems. In general, FIG. 1 shows an example user interface 100 in a search service that receives a query from a user, retrieves and presents relevant search results from an index of content, and presents advertisements based on the search results. More particularly, the presented advertisements are based on an image included in the search results”, paragraphs 37, 49 and Fig. 1
“[0203] Should enough products 730 be assigned to each placeholder, under some embodiments selected products may be filtered on similarity or may be filtered on sub-concepts and/or concepts, … then be discarded (1009). Should the resulting amount of selected products 730 per individual placeholder drop below a pre-defined threshold (1010), …”, paragraph 203); and 

d) a step D of providing information about the advertisement item to the user device (see Fig. 4 and associated disclosure. See also Figs 1-3).

As to claim 7, Claessens teaches an advertisement platform system for providing image-based customized advertisement  (Fig. 1 and abstract)  , comprising: 
a) an advertisement service server configured to generate a database of an advertisement target product of an advertiser, search the database when a query for inquiring an advertisement is received, and specify an advertisement item
(“[0067] The advertiser 103 may include any entity that is associated with ads and/or other commercial communication forms. The advertiser 103 may provide, or be associated with, products and/or services related to ads. For example, the advertiser 103 may include, or be associated with, merchants, retailers, wholesalers, warehouses, manufacturers, distributors, or any other product or service providers or distributors. The advertiser 103 may directly or indirectly generate, maintain, and/or track ads, which may be related to products or services offered by or otherwise associated with the advertiser. The advertiser 103 may include, use, or maintain, one or more data processing systems 110, such as servers or embedded systems, connected to the network 110. In one or more embodiments, the advertiser 103 may also include, use, or maintain, one or more product data repositories 111 for storing product data and other information”, paragraph 67 and “For example, search services may include those with an internet presence, such as online search services that search the worldwide web, online knowledge database search services (e.g., dictionaries, encyclopedias), and online service or product database search services (e.g., restaurant sites, real estate sites, recipes sites)…”, paragraph 70); and 

an advertisement medium website server configured to provide content including an advertisement area to a user device.
(“0063] With reference to FIG. 1, a block diagram is provided illustrating an exemplary system 100 in which embodiments of the present invention may be employed. The system 100 may receive content from users, advertisers, and publishers and may provide content to users, advertisers, and publishers. For example, this content may include web documents, links, texts, images, advertisements, and other information.
“….The advertiser 103 may include, use, or maintain, one or more data processing systems 110, such as servers or embedded systems,…”, paragraph 63.
“…using a data processing system 120 and a content repository 121. The inventor provided the image-based advertising system (IBAS) 105, consisting of an extraction & matching component 130 and a presentation component 131,..”, paragraph 64. See also in Fig. 1  element 105 and its components elements 130 and 131).

As to claim 12, Claessens teaches, 
wherein the step C includes searching for, in the database, a candidate image having a preset similarity with the search target image among images having category information matching category information of the search target image
(“[0151] In some embodiments, hash extraction and comparison with images in the databases (e.g., web image content items 311 in image databases 440) may only be employed, if certain thresholds are not met….”, paragraph 151, 165.
“…Mapping system 810 may assign one or several of the products 730 to the identified placeholders (1004 and 1006), taking into account image positioning criteria (e.g., size, ratio, etc.; 1004) and image selection criteria (e.g., type, concept, etc.; 1006) per placeholder..”, paragraph 202 and Fig. 10a.
“…applications or application categories in use by the user's device 102 may be included in such a way that collage ads matching those applications can be identified…”, paragraph 214); and 

identifying a similarity between label information of the candidate image and label information of the search target image and filtering out a candidate image of which a similarity is lower than a predetermined range
(“[0113] The taxonomy and associated algorithms may be laid down in a semantic tag codebook 421, contained in indexer 400. This codebook 421 may further include weights, priority setting rules and other factors for enabling programmatic identification of concepts and tags, as retrieved from image content items (e.g., web image content items 301, query image content items 311, and/or product image content items 321), and their inter-relationships. Similarly, codebook 421 may include synonyms and stems for the tags, concepts, and other semantic data contained therein”, paragraph 113.
“[0114] In some embodiments, semantic tag codebook 421 may also encompass taxonomy rules that may be used to narrow down the concept identification to a larger granularity. For example, filters may be applied…”, paragraph 114 and “…collection of tags extracted, it may be considered … for similarity matching….”, paragraph 115.
“…the visual information may not be enough to provide a semantic interpretation of an image. Therefore, in these exemplary embodiments, both tag similarity and image similarity may be combined,…”, paragraph 136.
“…[0164] The tags with the highest relevance value may then be matched on similarity to one or many product databases (e.g., product databases 450),…”, paragraph 164).

As to claims 8 and 9, Claessens teaches, 
wherein the advertisement medium website server is further configured to provide the query including an image included in the content to the advertisement service server, and provide in the advertisement area included in the content an advertisement including an advertisement for the advertisement item to the user device when information about the advertisement item is received from the advertisement service server (Fig. 1  element 105 and its components elements 130 and 131. See also claim 12). 

 further comprising: an advertisement agent service server configured to access the advertisement medium website server, provide the query including an image included in the content to the advertisement service server, and insert information about the advertisement item into the advertisement area and transmit the information about the advertisement item to the website server when information about the advertisement item is received from the advertisement service server (Fig. 1  element 104 and its components elements 120 and 121).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No.  20150178786 (Claessens)   in view of  US Patent No. 9,645,981 (Buisman).

As to claim 11, Claessens teaches, 
wherein the step C includes searching for, in the database, a candidate image having a preset similarity with the search target image among images having category information including higher category information of the search target image
(“…This information may include the content itself, a category corresponding to the content or the content request (e.g., interior decoration, fashion, lifestyle, etc.), geo-location information, and all sorts of other information, all combined in content items 132, submitted as a request to IBAS 105…”, paragraph 73.
“…This information may include the content itself, a category corresponding to the content or the content request (e.g., interior decoration, fashion, lifestyle, etc.), geo-location information, and all sorts of other information, all combined in content items 132, submitted as a request to IBAS 105…”, paragraph 109
“…Principal Component Analysis or any other reduction algorithm may be employed. Subsequently, for image similarity search between image data (e.g., image data 304, 314, and/or 324)…”, paragraph 131.
“…enabling a cascaded or tree-based search structure for the database(s) (e.g., image databases 440…”, paragraph 139.
“…a tree based indexing algorithm may be used, where the nodes of the tree would keep clusters of similar items…”, paragraph 147.
“…applications or application categories in use by the user's device 102 may be included in such a way that …ads matching those applications can be identified….”, paragraph 214.
“…products 730 be assigned to each placeholder, under some embodiments selected products may be filtered on similarity or may be filtered on sub-concepts and/or concepts, paragraph 203).
Claessens does not expressly teach,
filtering out the candidate image when the category information of the candidate image does not include subcategory information of the search target image

But, Buisman discloses filtering out candidate images using any criteria
“ Once the scores for each image file of the image content has been calculated, a filter may be applied. In some aspects, the image files may be sorted based on the scores, and a top predetermined number of image files (e.g., top 20 images files) are kept with the remainder being filtered out. Alternatively, all image files with a score higher than a predetermined threshold level may me maintained, and the remainder of the images being filtered out. Once filtered, the image content may be provided for display in block 314. In some aspects, the filtered image content may be provided to one of several pipelines into which image content is provided. The pipeline of image content may be further processed before certain image files of the image content are associated with a business establishment. Once associated, the image files may be provided along with other images of the business establishment. For example, when a user enters a business establishment in a search query, the returned results may include, in addition to a variety of related hyperlinks, a business listing (e.g., with an address, phone number, URL to an official webpage, etc.), a map of the area of the business establishment, and images related to the business establishment…”,  7:3-15 and Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buisman’s teaching with the teaching of  Claessens. One would have been motivated to  provide functionality to filter out candidate images under any criteria in order to support return results of images related to the business establishment (Buisman abstract ).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Visual congruent ads for image search”. IEEE. 2017. This article discloses “The quality of user experience online is affected by the relevance and placement of advertisements. We propose a new system for selecting and displaying visual advertisements in image search result sets. Our method compares the visual similarity of candidate ads to the image search results and selects the most visually similar ad to be displayed. The method further selects an appropriate location in the displayed image grid to minimize the perceptual visual differences between the ad and its neighbors. We conduct an experiment with about 900 users and find that our proposed method provides significant improvement in the users' overall satisfaction with the image search experience, without diminishing the users' ability to see the ad or recall the advertised brand.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/31/2022